374 F.2d 511
153 U.S.P.Q. 91
EVERSHARP, INC., Appellant,v.PHILIP MORRIS, INCORPORATED, Appellee.
No. 10815.
United States Court of Appeals Fourth Circuit.
Argued Jan. 13, 1967.Decided March 6, 1967.

John D. Dewey, Chicago, Ill.  (George R. Humrickhouse, Richmond, Va., Raymond L. Greist, Chicago, Ill. and Fielding L. Williams, Richmond, Va., Greist, Lockwood, Greenwalt & Dewey, Chicago, Ill., and Williams, Mullen & Christian, Richmond, Va., on brief), for appellant.
John T. Kelton, New York City (Elmer R. Helferich, New York City, and Lewis T. Booker, Richmond, Va., Watson, Leavenworth, Kelton & Taggart, New York City, and Hunton, Williams, Gay, Powell & Gibson, Richmond, Va. on brief), for appellee.
Before SOBELOFF and CRAVEN, Circuit Judges, and KAUFMAN, District Judge.
PER CURIAM:


1
This appeal concerns the validity and infringement of U.S. Letters Patent No. 3,071,857 covering the Schick single edge safety razor blade manufactured by Eversharp.  The manufacturer sued Philip Morris, claiming that the defendant's Pal and Personna safety razor blades infringed its patent.  In an incisive and well reasoned opinion, the District Court held plaintiff's patent invalid and not infringed.  After carefully considering each of the appellant's arguments, we find ourselves in complete agreement with the District Court and adopt its opinion as our own.


2
Affirmed.